DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-15 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 10, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the fluid nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first fluid nozzle" in lines 1-2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 recites the limitation “the second end cap comprises the second end cap” in line 2.  This limitation is confusing because it is not clear what applicant intends to claim.
	Claim 8 recites the limitation “optionally, wherein the first fluid nozzle forms the first fluid outlet and the second fluid nozzle forms the second fluid outlet” in line 2-4.  The word “optionally” makes the claim indefinite because it is not clear if what follows the word “optionally” in being claimed.
Claim 8 recites the limitation "the second fluid nozzle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the outer side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the support" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “optionally, wherein the support, first and second end caps, and the filter body are formed from the same material” in lines 3-4.  The word “optionally” makes the claim indefinite because it is not clear if what follows the word “optionally” in being claimed.
	Claim 15 recites the limitation “a first fluid outlet” in line 5.  It is not clear if this is a second fluid outlet since a first fluid outlet was already claimed in line 4.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desmarais (US 6,595,371).
	With respect to claim 1, Desmarais discloses a fluid filter assembly 12, as shown in Fig. 2, having: a filter element 20 (filter body) defining a region 60 (chamber), as shown in Fig. 2; a first end cap 56 having an opening (first fluid outlet) at a first end of the filter body 20, as shown in Fig. 2; an end plate 72 (second end cap) having an opening (second fluid outlet) at a second end of the filter body 12, as shown in Fig. 2; a filter media 50 (flow restrictor) configured to restrict fluid flow between the filter body 12 and each of the first and second fluid outlets, as shown in Fig. 2; and a portion 52 (spacer) in the chamber 60 spacing the first end cap 56 from the second end cap 72, as shown in Fig. 2.

	With respect to claim 2, Desmarais discloses wherein the spacer 52 supports the filter body 20 at the first and second ends of the filter body 20, as shown in Fig. 2.

	With respect to claim 3, Desmarais discloses wherein the first end cap 56 is received over the first end of the filter body 20 and the second end cap 72 is received over the second end of the filter body 20, as shown in Fig. 2.

	With respect to claim 5, Desmarais discloses wherein the first end of the filter body 20 is retained between the spacer 52 and the first end cap 56, and the second end of the filter body 20 is retained between the spacer 52 and the second end cap 72, as shown in Fig. 2.

	With respect to claim 6, Desmarais discloses wherein the spacer 52 defines an inner cavity fluidly communicating with the fluid nozzle 30 and comprises at least one fluid opening between an outer side of the spacer 52 and the inner cavity, as shown in Fig. 2.

	With respect to claim 7, Desmarais discloses wherein the flow restrictor 50 comprises a first nozzle 30 fluidly communicating with the first fluid outlet, and a second nozzle 28 fluidly communicating with the second fluid outlet, as shown in Fig. 2.

	With respect to claim 8, Desmarais discloses wherein the first end cap 56 comprises the first fluid nozzle 30 and the second end cap 72 comprises the second end cap 72 and, optionally, wherein the first fluid nozzle 30 forms the first fluid outlet and the second fluid nozzle 28 forms the second fluid outlet, as shown in Fig. 2.

	With respect to claim 9, Desmarais discloses wherein the spacer 52 forms the restrictor 50, as shown in Fig. 2.

	With respect to claim 10, Desmarais discloses wherein at least a portion of the spacer 52 is spaced from the filter body 20 to define an outer cavity between the outer side of the spacer 52 and the filter body 20, as shown in Fig. 7.

	With respect to claim 12, Desmarais discloses wherein the filter body 20 is a tubular filter body, as shown in Fig. 2.

	With respect to claim 15, Desmarais discloses the method steps of providing a filter body 20 defining a chamber 60, as shown in Fig. 2; disposing a spacer 52 in the chamber 60, as shown in Fig. 2; fitting a first end cap 56 having a first fluid outlet at a first end of the filter body 20, as shown in Fig. 2; fitting a second end cap 72 having a first fluid outlet at a second end of the filter body 20, as shown in Fig. 2; and spacing the first end cap 52 from the second end cap 72 with the spacer 52, as shown in Fig. 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Desmarais (US 6,595,371).
	With respect to claim 4, Desmarais discloses wherein the first end cap 56 and the second end cap 72 are fitted on the filter body 20, as shown in Fig. 2.  Desmarais does not disclose the first end cap and the second end cap being press fitted on the filter body.  However, this limitation is considered to be a product-by-process limitation since it is drawn to a product, i.e., a filter assembly, but it includes a process step of making the product, i.e., “press fitted”.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see MPEP 2113 [R-1], In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (FED. Cir. 1985)).  

	With respect to claim 11, Desmarais lacks wherein the support, first and second end caps and the filter body are formed from materials having substantially the same coefficient of thermal expansion and, optionally, wherein the support, first and second end caps, and the filter body are formed from the same material.  However, it would have been obvious to one of ordinary skill in the art to make the mentioned elements from the same material and having substantially the same coefficient of thermal expansion, in order to provide a durable product, and since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”).  


Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Desmarais (US 6,595,371) in view of Barlow (US 3,024,810).
	With respect to claim 13, Desmarais teaches a fluid supply 26, as shown in Fig. 2.  Desmarais lacks a first stage of a servo valve; and a second stage of a servo valve; wherein the filter assembly filters fluid from the fluid supply to the first stage of the servo valve.
	Barlow discloses a servo valve, as shown in Fig. 1, having a first stage of a servo valve; and a second stage of a servo valve; wherein a filter assembly filters fluid from the fluid supply to the first stage of the servo valve (see col. 2, lines 30-46).  It would have been obvious to one of ordinary skill in the art to use the filter disclosed by Desmarais, in a servo valve, as taught by Barlow, in order to filter the fluid passing through the valve.

	With respect to claim 14, Desmarais as modified by Barlow discloses a filter assembly chamber 60, wherein fluid from the fluid supply 26 to the second stage of the servo valve flows in the filter assembly chamber 60, as shown in Fig. 2 of Desmarais.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778